SPOTTSWOOD W. ROBINSON, III, Chief Judge,
concurring:
I join in affirmance of the Commission’s order and, save on the suspension question, in the court’s opinion. I write separately merely because my reasons for sustaining the Commission on that question differ somewhat from those advanced by my colleagues.
The five-month moratorium the Commission imposed on Edison’s new rates has long since expired. Consequently, any consideration we might give that aspect of the Commission’s order would have to be premised on a theory that the suspension issue might recur and yet might evade judicial review.1 That, I think, is not so here. The most that can plausibly be argued is that the order did not heed our call in Connecticut Light & Power2 for articulation of the standards by which the Commission determines the duration of suspensions in individual cases.3 It may well be, as my colleagues believe,4 that the order responded adequately by incorporation of the general policies declared in post-Connecticut Light & Power Commission decisions.5 But more importantly in my view, any deficiency in this regard has now been cured by the Commission’s still later pronouncement in West Texas Utilities Company.6 There the Commission gave those policies the added quality of specificity by explaining that a preliminary finding that a proposed rate is “substantially excessive,” thus triggering a full five-month suspension, will be made *326whenever the Commission estimates that more than ten percent of the proposed increase will prove to be unreasonably high.7
A remand of this case would not have any practical effect on the suspension of Edison’s rates, for that suspension has already terminated of its own force. The only function a remand could serve, then, would be provision of a vehicle for the Commission to clarify its criteria for assigning suspension periods of different lengths in the future. Since the Commission’s West Texas refinement has already accomplished that clarification, there is no basis for disturbing the suspension order brought under attack here.

.See, e.g., United States Parole Comm’n v. Geraghty, 445 U.S. 388, 398 n.6, 100 S.Ct. 1202, 1209 n.6, 63 L.Ed.2d 479, 490 n.6 (1980); Southern Pac. Terminal Co. v. ICC, 219 U.S. 498, 514-515, 31 S.Ct. 279, 283, 55 L.Ed. 310, 316 (1911).


. 201 U.S.App.D.C. 8, 627 F.2d 467 (1980).


. Id. at 12, 14, 627 F.2d at 471, 473. See Delmarva Power & Light Co. v. FERC, 217 U.S.App.D.C. 81 at 89, 671 F.2d 587 at 595 (1982).


. See Majority Opinion, text at notes 4-5.


. See id. at note 4.


. FERC No. ER 82-23-000 (Feb. 26, 1982).


. Id. at 5.